DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                                                                                NO. 12-07-00065-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
TERRELL HEALTHCARE
CENTER, IN §                      APPEAL FROM THE 294TH
ITS
ASSUMED NAME; NEXION HEALTH
AT
TERRELL, INC.; NEXION HEALTH AT
TERRELL,
INC., d/b/a TERRELL HEALTHCARE
CENTER;
NEXION HEALTH AT TERRELL
MANOR,
INC.; NEXION HEALTH AT
TERRELL
MANOR, INC. d/b/a TERRELL
MANOR;
NEXION HEALTH MANAGEMENT,
INC.;
AND FRANCES CORNWELL, L.V.N.,
APPELLANTS
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
LOIS
PERKINS, INDIVIDUALLY; AS
REPRESENTATIVE
OF THE ESTATE
OF
ALICE CARR; AS WRONGFUL DEATH
BENEFICIARY
OF ALICE CARR; AS
REPRESENTATIVE
OF ALL WRONGFUL
DEATH
BENEFICIARIES OF ALICE CARR;
AND
AS HEIR OF THE ESTATE OF ALICE
CARR,
DECEASED,
APPELLEES §                      VAN
ZANDT COUNTY, TEXAS
                                                                                                     
                                                      
MEMORANDUM OPINION
PER CURIAM
 




            Appellants and Appellees have filed a joint notice of
settlement and motion to dismiss this appeal. 
The parties state that they have entered into a settlement agreement
that disposes of all parties and issues, which has rendered the appeal
moot.  A copy of the motion has been sent
to all counsel of record.  Because the
parties have met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.  Costs of the appeal are assessed against the
parties incurring them.
 
Opinion
delivered March 14, 2007.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)